UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6104


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY BLAKE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    James P. Jones,
District Judge. (3:94-cr-00061-JPJ-5)


Submitted:   March 1, 2012                 Decided:   March 7, 2012


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Blake Johnson, Appellant Pro Se.  Donald Ray Wolthuis,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey     Blake   Johnson    appeals   the   district   court’s

orders denying his motion for a reduction in sentence under 18

U.S.C. § 3582(c)(2) (2006) and denying reconsideration.              We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                  See

United   States   v.   Johnson,   No.    3:94-cr-00061-JPJ-5    (W.D.    Va.

Dec. 29, 2011; Dec. 5, 2011).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     2